Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/04/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-2, 5, 7-20, 23-39, and 42-56 are pending. Newly submitted claims 50-56 are withdrawn from consideration as being directed to a non-elected invention. 
Response to Applicant’s Argument
In response to newly presented claims 50-56.
Newly submitted claims 50-56 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 50 recites a method for processing a conversation comprising: 
creating a conversation structure model from a corpus of conversations, the conversation structure model of a structure including a fixed number of conversation parts arranged in an ordered sequence; 81331-1008A4 
applying a given conversation to the conversation structure model by enforcing the structure of the conversation structure model on the given conversation to output the given conversation in accordance with the conversation structure model, the enforcing comprising: 
analyzing the word distributions in the given conversation to best fit each of the conversation parts and the ordered sequence of the conversation parts of the conversation structure model; and 
based on the analysis, outputting the given conversation in segments corresponding to the number of conversation parts of the conversation structure model, with the segments ordered in a sequence corresponding to the ordered sequence of the conversation parts in the conversation structure model.
Claim 53 recites a computer-implemented method for processing a conversation comprising: 
accessing, by one or more processors, a trained conversation structure model a conversation structure model, trained from a corpus of conversations, the conversation structure model of a structure including a fixed number of conversation parts arranged in an ordered sequence; 
deploying the trained model by the one or more processors; 
inputting a given conversation comprising words into the trained conversation structure model; 
enforcing the conversation structure model on the given conversation, to output the given conversation as segmented conversation formed segments, the segments being created based on analyzing the words from the given conversation, the number of the segments corresponding to the number of conversation parts of the conversation structure model, with the segments ordered in a sequence corresponding to the ordered sequence of the conversation parts in the conversation structure model.
Claim 54 recites the computer-implemented method of claim 53, wherein the analyzing the words from the given conversation comprises analyzing the words based on word distributions.
Claim 55 recites a computer-implemented method for processing a conversation comprising: 
accessing, by one or more processors, a trained conversation structure model having been trained based on: 1) collected word occurrence probabilities from conversations in a corpus of conversations, to form conversation parts, and, 2) collected sequences of conversation parts, from the conversations from the corpus of conversations, the trained conversation structure being an optimal conversation including a predetermined number of conversation parts, each of the conversation parts arranged in an ordered sequence; 
deploying the trained model by the one or more processors; 
inputting a given conversation comprising words into the trained conversation structure model; 
enforcing the conversation structure model on the given conversation, to output the given conversation as segmented conversation formed segments, the segments being created based on analyzing word distributions of the words from the given conversation, the number of the segments corresponding to the number of conversation parts of the conversation structure model, with the segments ordered in a sequence corresponding to the ordered sequence of the conversation parts in the conversation structure model.
Restriction between patentably distinct inventions is proper when (1) the inventions are independent or distinct as claimed and (2) there is a serious search and examination burden if restriction is not required.1
Specifically, related inventions are distinct if the inventions as claimed are not connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is patentable (novel and nonobvious) over the other (though they may each be unpatentable over the prior art).2 
In term of patentability, Claims 1, 19, and 37 are novel and nonobvious over claims 50, 53, and 55 because claims 1, 19, and 37 focus on defining a conversation structure model from multiple conversations in a corpus of conversations (Claims 1, 19, and 37 define or generate or train the conversation structure model to comprise a sequence of a number K of conversation parts having a defined order and each of the K conversation parts being defined as a conversation part, based on word occurrence probabilities) while claims 50, 53, and 55 access a trained conversation structure model without describing the structure of the conversation structure model. 
Operationally, since Claims 1, 19, and 37 focused on defining or generating the conversation structure model based on word occurrence probabilities (¶44 of the specification, US 2021/0027772 A1, “Each part of the structure model is given as a prior distribution of its word occurrences and a prior distribution of its duration in a conversation”), Claims 1, 19, and 37 thus focus on an application or enforcement of the conversation structure model to compute a segmentation of the given conversation into N segments corresponding to K conversation parts based on word occurrence probabilities from the computed conversation structure model.
On the other hand, since Claims 50, 53, and 55 do not focus on defining or creating or training the conversation structure model as the claims simply access a trained conversation structure model, the operational steps of Claims 50, 53, and 55 thus focus on creating segmented conversation based on analyzing word distributions of the words from the given conversation (¶58 of the specification “The model assigns a multinomial distribution for each paragraph p in conversation d, and for each word w in paragraph p” according to equation 3, US 2021/0027772 A1) that are operationally distinct from that of Claims 1, 19, and 37. 
Further, serious burden can be shown if the inventions have one or more of the following: (a) separate classification, (b) separate status in the art when they are classifiable together, and (c) having a different field of search (showing it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, e.g., employing different search queries).
Specifically, Peters et al. (US 2007/0260564 A1) teaches enforcing a conversation structure model on a given conversation by computing a segmentation of the given conversation into N segments corresponding to K parts based on word occurrence probabilities from the computed conversation structure model (see details below). Thus, Peters is applicable to Claims 1, 19, and 37. 
However, Peters does not disclose creating segmented conversation based on analyzing word distributions of the words from the given conversation in accordance to equation 3 of the specification. Thus, different search queries corresponding to conversation structure model assigning multinomial distribution for words in a given conversation are required for Claims 50, 53, and 55. 
Since applicant has received an action on the merits for the originally presented invention corresponding to claims 1, 19, and 37, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50-56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 5-21, and 23-49 are patent eligible. 
The current standard for patent eligibility is such that when a claim containing a mathematical formula (or any other category of abstract idea) implements or applies that formula (or abstract idea) in a structure or process which, when considered as whole, is performing a function which the patent laws were designed to protect, then the claim satisfies the requirements of § 101”.3 The Supreme Court and the CAFC therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.4 
For example, In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press.5 Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory.6 
The key here, as noted by the CAFC, is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'"7 When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer."8 
Claim 1 recites a method for information processing, the method comprising: 
(A) defining a conversation structure model from multiple conversations in a corpus of conversations, the conversation structure model comprising: (i) a sequence of a number K of conversation parts having a defined order, and (ii) each of the K conversation parts being defined as a conversation part, based on word occurrence probabilities; 
(B) applying the conversation structure model to a given conversation, to enforce the conversation structure model on the given conversation, such that the given conversation is structured to correspond to the conversation structure model, comprising: 
computing, for the given conversation, a segmentation of the conversation into N segments corresponding to the K conversation parts, based on word occurrence probabilities from the computed conversation structure model, wherein the segmentation into the N segments is in a sequence of an order which corresponds to the defined order of the K conversation of the computed conversation structure model; and 
(C) acting on the given conversation according to the segmentation.
Step (A) corresponding to the definition or creation of a conversation structure model, e.g., a probabilistic model or Bayesian model (Specification US 2021/0027772 A1, Fig. 2, and see ¶67). Step (B) corresponds to an application of the probabilistic model to a given conversation by computing, for the given conversation, a segmentation of the conversation into N segments corresponding to the K conversation parts, based on word occurrence probabilities from the computed conversation structure model, wherein the segmentation into the N segments is in a sequence of an order which corresponds to the defined order of the K conversation of the computed conversation structure model.
Given this application of the probabilistic model on the given conversation, the method and systems can estimate the extent to which that conversation matches or complies with common structure model that the system has identified: to what degree the order of topics was maintained, such as introduction, follow-up, and summary. Assessing the compliance to a common conversation model is useful in various real-life applications, such as training or evaluation of sales persons and customer support representatives (Specification US 2021/0027772 A1 at ¶30) in the field of natural language processing / analyzing of conversation content (US 2021/0027772 A1 at ¶1).
In other words, Step (B) corresponds to how a claim implements or applies a mathematical model on conversation content that amounts to a specific method of natural language processing of recorded conversation, which is a technology that §101 was designed to protect.
In response to “For example, the enforcing of the conversation structure model on the given conversation, is such that the given conversation is segmented to have the same segments corresponding to the conversation parts of the conversation structure model, with the segments in the same sequential order, as the sequential order of the conversation parts of the conversation structure model”. 
In view of such amendment to the claims, previous grounds of rejections have been withdrawn. Upon further search and consideration, please see details of a new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, 13-14, 19-20, 23-25, 31-32, 37, 42, and 47-49 are rejected under 35 USC 103(a) as being unpatentable over Peters et al. (US 2007/0260564 A1) in view of Yamron et al. (US 6052657 A).
Regarding Claims 1 and 19, Peters discloses a system for information processing (Abstract, computer system for structuring an unstructured text), comprising: 
an interface for accessing a corpus of recorded conversations (¶3 and ¶29, receiving unstructured text generated by a speech recognition system transcribing recorded speech into machine processible text); and 
a processor (¶10, a computer system), configured to: 
define a conversation structure model from multiple conversations in a corpus of conversations (¶11, generating a text segmentation model for the segmentation of a text into sections of text on the basis of training data), the conversation structure model comprising: (i) a sequence of a number K of conversation parts having a defined order (¶11, the method for generating the text segmentation model generates a topic sequence model in order to provide a topic sequence probability being indicative of a probability of a sequence of topics within the text; per ¶13 and ¶17, through statistical analysis of training data, topic sequence model gathers statistical information from the training corpus that a first topic is followed by a second topic; in view of Fig. 1 and ¶54, assuming annotated training corpus per ¶57 with sections already assigned to topics, generating text segmentation model comprises gathering statistical information regarding text 100 with K = 4 sections or parts to generate topic sequence model regarding a first topic 108 is followed by a second topic 108, a third topic 108, and a fourth topic 108), and (ii) each of the K conversation parts being defined as a conversation part based on word occurrence probabilities (¶11, the method for generating the text segmentation model generates a text emission model in order to provide a text emission probability being indicative of a section of text being correlated to a topic; ¶12 and ¶58, gather statistical information to train one or several text emission models for various parts of each section comprising text emission probabilities indicating correlations between portions of text and semantic topics representing the content of a text portion; in view of Fig. 1 and ¶54, each section 102 of the text in annotated training corpus is assigned to one topic 108); 
apply the conversation structure model to a given conversation, to enforce the conversation structure model on the given conversation, such that the given conversation is structured to correspond to the conversation structure model (¶31 and ¶62, using the statistical information provided by the text emission model, the topic sequence model for the segmentation of an unstructured text), comprising: 
computing, for the given conversation, a segmentation of the conversation into N segments corresponding to the K conversation parts (¶31, using the text emission model to determine a probability that a given text portion is correlated to a topic; ¶33, using text emission probability (trained using K=4 training text of Fig. 1) to find an optimal segmentation of N (K = t1…tK) segments), based on word occurrence probabilities from the computed conversation structure model, wherein the segmentation into the N segments is in a sequence of an order which corresponds to the defined order of the K conversation parts of the computed conversation structure model (¶33, the application of text segmentation model is performed by means of a 2D simultaneous optimization over section boundaries and over assigned topics to find an optimal segmentation of a given word stream of words into K sections labelled by topics t1 through tK with respect to the text emission probability and the topic sequence probability; i.e., using statistical probabilities of topic sequence model (e.g., trained using K=4 training text of Fig. 1) to determine topics N (K = t1…tK) with probability indicating topic sequence of topic t1 followed by topic t2…followed by topic tK); and 
act on the given conversation according to the segmentation (¶68 in view of ¶2, applying the segmentation model to structure unstructured text in order to retrieval text having distinct relevance to a reader by means of an associated label or heading; ¶67, receiving feedbacks from the user in order to modify the segmentation model for subsequent segmentation of new documents according to his/her preferences).
Although Peters is silent regarding using word occurrence probabilities from the computed conversation structure model to compute the segmentation of the conversation into N segments corresponding to the K conversation parts of the conversation structure model, the segmentation model of Peters with regard to the text emission model is an implementation of the segmentation language model of Yamron (Peters, ¶¶6-7, each block of text is assigned to one cluster language model and segments are determined from sequential blocks of text which have been assigned to the same cluster language model; ¶8, this method for text segmentation and/or identification of topics focuses on a usage of text emission models and of models for the transitions between clusters assigned to adjacent sentences). 
In particular, Yamron discloses a system for information processing (Fig. 1), comprising: 
an interface for accessing a corpus of recorded conversations (Col 3, Rows 60-64, I/O devices comprising microphone 105 and I/O unit 135; Col 4, Rows 53-57, telephone communication transcribed by speech recognition system to convert audio speech into text); and 
a processor (Fig. 1, CPU 130), configured to: 
define a conversation structure model (Col 4, Rows 23-24, training the system) comprising (i) a sequence of conversation parts having a defined order (Col 4, Rows 28-30, training text includes a set of sentences with topic transitions positioned between groups of sentences but without topic identifiers assigned to the group of sentences; per Col 1, Rows 60-62, the topic transitions being words, sentence boundaries, and story boundaries), and (ii) a probabilistic model defining each of the conversation parts, based on word occurrence probabilities (Col 4, Rows 31-50, build a language model for a cluster of sentences representing a single topic, the language model indicates the relative frequency at which particular words occur in the cluster);
and compute, for a given conversation (Col 4, Rows 51-57, receiving test text obtained from a speech recognition system converting intercepted telephone / radio communication into text), a segmentation of the conversation based on word occurrence probabilities from the computed conversation structure model (Col 5, Rows 5-20, perform segmentation on text including a stream of sentences to identify consecutive groups of sentences / segments that correspond to common language models to generate language model history {slm1, slm2, … slmm}; compare Peters, ¶¶7-8, usage of a sequence of language models slmi being a usage of text emission models).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention that the defined conversation structure model of Peters comprises text emission models implementing the sequence of language models of Yamron defined on the basis of word occurrence probabilities and that Peters improved upon Yamron by using a multiplicity of statistical information gathered from training corpus (Peters, ¶10) by defining the conversation structure model / text segmentation model to comprise not just the language model sequence / text emission models of Yamron but also topic sequence model and etc.   
Regarding Claim 37, Peters discloses a computer software product, the product comprising a tangible non-transitory computer readable medium in which program instructions are stored, which instructions, when read by a processor, cause the processor to implement the method of claim 1 and system of claim 19 (¶10 and abstract, computer program product and computer system; see also Yamron Col 3, Rows 60-67, processor 130 and memory 145 stores data and program such as speech recognition software 160).
Regarding Claims 2 and 20, Peters-Yamron discloses wherein the word occurrence probabilities are defined by applying a probabilistic model (Peters, ¶31, using statistical information gathered during the training process and being provided by the text emission model for the segmentation of an unstructured text; see Yamron, Col 4, Rows 42-50, build a language model (i.e., text emission model of Peters) indicating a relative frequency at which particular words occur in the cluster (i.e., Peters, ¶12, text emission probabilities indicating correlations between portions of text and semantic topics)).
Regarding Claims 5 and 23, Peters discloses wherein defining the conversation structure model comprises setting the number N of conversation parts as a fixed number of conversation parts (¶33, finding an optimal segmentation (i.e., n1…nK segments according to topics t1…tK) of text with respect to the text emission probability and topic position probability (¶14, topic position probability provides statistical information about the likelihood that a distinct semantic topic appears at a specific position within the training corpus)) and the K conversation parts of the conversation structure model includes a predetermined number of conversation parts (¶57, annotated training corpus; see Fig. 1 and ¶54, an example of a text segment with annotated topics / sections with a fixed number of sections 102 / topics 108).
Regarding Claim 24, Yamron discloses wherein the processor is configured to compute text emission statistics / posterior probability values by receiving a plurality of conversations and selecting a subset of the conversations based on one or more business rules (Col 4, Rows 39-41, select training text consist of stories from national news broadcasts, use of 100 clusters provides good results).
Regarding Claims 7 and 25, Peters discloses wherein the processor is configured to compute the segmentation of the given conversation by finding the segmentation that best matches each of the N segments into corresponding K conversation parts of the conversation structure model (¶33, application of text segmentation model is performed by means of a 2D simultaneous optimization over section boundaries and over assigned topics using text emission probability from the text emission model and topic sequence probability from the topic sequence model provided by the text segmentation model trained using at least K=4 conversation parts of the annotated text shown in Fig. 1 to segment unstructured text into N (K = t1….tK) segments or topics).
Regarding Claims 13 and 31, Yamron discloses wherein the conversations including conversations of the corpus and the given conversation are transcribed from human conversations (Col 4, Rows 40-41, training text are obtained from national news broadcast; Col 4, Rows 51-58, test text are obtained from speech recognition of television / radio broadcasts, or radio / telephone communications; implementation via speech recognition system transcription of Peters, ¶29). 
Regarding Claims 14 and 32, Yamron discloses wherein the conversations including conversations of the corpus and the given conversation are recorded conversations, conducted over a telephone (Col 4, Rows 55-58, speech recognition of telephone communications), a conference system, or in a meeting. 
Regarding Claim 42, Yamron discloses wherein the corpus of conversations from which the conversation structure model is computed does not include topic classifications of parts of the conversations in the corpus (Col 4, Rows 25-29, training text includes a set of sentences without topic identifiers assigned to the groups of sentences).  
Regarding Claims 47-49, Peters discloses wherein K and N are integer values of two or more and K is equal to N (¶54 and Fig. 1, a text segmentation model trained using annotated training text of Fig. 1 would at least have a sequence of K = 4 conversation parts having a defined order; ¶33 and ¶65, when applying segmentations, on each combination of text block i with topic j, the final optimization step includes a final topic transition probability from the last topic j to p(tend|tK), such that Nth partial segment = K = 4 ).
Claims 8-12, 26-30, 38, and 43-46 are rejected under 35 USC 103(a) as being unpatentable over Peters et al. (US 2007/0260564 A1) in view of Yamron et al. (US 6052657 A), in further view of Shafiei et al. (A statistical model for topic segmentation and clustering).
Regarding Claims 8-11, 26-29, and 38, Peters does not disclose computing a coherence score quantifying an extent of fit between each segment of the given conversation and the corresponding conversation part of the conversation structure model wherein when the coherence score is below a given value, regard the given conversation as not matching the conversation structure model.
Shafiei teaches a statistical model for detecting boundaries of segments, each segment is assigned to a topic (p. 285, “3 Hierarchical Topic Segmentation and Detection Model”). 
In particular, Shafiei teaches that a document is a mixture of several topics where each topic is some distribution over words where each topic model specifies a simple probabilistic process by which words in a document are being generated on a basis of a small number of latent variables (p. 283, “1 Introduction”). Assuming a model for generating the data, the goal of fitting this model is to find the optimal set of latent variables that can explain the observed words in documents and these latent variables capture the correlations between words and are referred to as topics (p. 283, “1 Introduction”). In particular, compute the posterior probability of hidden variables (p. 287, “3.2 Inference and Parameter Estimation”, equation (2)) corresponding to posterior distribution of word topics as target distribution by using Gibbs Sampling (p. 288, “Gibbs sampling like other members of the Markov chain Monte Carlo algorithms family…each iteration of the algorithm gives a sample from the target distribution in the long run…the target distribution is the posterior distribution of word-topics, document-topics, and topic-switching variables given the collection of documents”).
Further, Shafiei teaches after computing a segmentation of a given conversation (p. 284, “splitting a text stream into coherent and meaningful segments is referred to as topic segmentation…we propose a generative model which is able to segment text data into topically coherent segments while discovering the topic distributions over words”; p. 285, section 3, “a model is proposed which is able to detect the boundaries of these segments. Each segment is assigned to a topic from a predefined number of topics…Then, each segment is modeled based on its word content similar to most probabilistic topic models”), computing a coherence score quantifying an extent of fit between the given conversation and a conversation structure model by estimate the coherence score through analyzing a likelihood of the segmentation of the conversation under the conversation structure model (p. 286, “To model the relation between topics of consecutive sentences or paragraphs, we assume a Markov structure on the distribution over document-topics. We assume that it is very likely for a sentence (or a paragraph) to have the same distribution over document topics as its previous sentence”; p. 286, 3.1 The Proposed Hierarchical Bayesian model “We order sentences of each document and assumes a Markov structure on the topic distributions of sentences: with high probability, the topic for sentence i is the same as for sentence i-1”; p. 287, equation (1) where if cs = 0, word distribution probability for sentence s has the same topic (word distribution probability) as the previous sentence ys-1) wherein when the coherence score is below a given value, regard the given conversation as not matching the conversation structure model (p. 286, “with high probability, the topic for sentence I is the same as for sentence i-1; otherwise we sample a new topic for it”; p. 287, equation (1) where if cs = 1, word distribution probability for sentence s has a different topic as compared with the previous sentence ys-1). 
Further, based on one or more coherence scores computed between one or more respective conversations in the corpus and the conversation structure model, that the conversation structure model does not capture a valid conversations structure (pp. 285-86 “a model is proposed which is able to detect the boundaries of these segments. Each segment is assigned to a topic from a predefined number of topics…Then, each segment is modeled based on its word content similar to most probabilistic topic models…We assume it is very likely for a sentence (or a paragraph) to have the same distribution over document-topics as its previous sentence. Otherwise, we sample a new distribution for the document-topic of this sentence”; p. 286, 3.1 The Proposed Hierarchical Bayesian model, “with high probability, the topic for sentence i is the same as for sentence i-1; otherwise we sample a new topic for it”). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to compute, after computing the segmentation of the given conversation into N segments, a coherence score, which quantifies an extent of fit between each segment of the given conversation and the corresponding K conversation part of the conversation structure model using a generative / topic model of Shafiei in order to split a text stream into coherent and meaningful segments (Shafiei, p. 284).
Regarding Claims 12 and 30, Shafiei discloses subsequent to computing the conversation structure model, merge one or more of the conversation parts into a single conversation part (Shafiei, p. 284, “splitting a text stream into coherent and meaningful segments is referred to as topic segmentation”; p. 286, 3.1 The Proposed Hierarchical Bayesian model, “with high probability, the topic for sentence i is the same as for sentence i-1; otherwise we sample a new topic for it”; see also Abstract, a statistical model for discovering topical clusters of words in unstructured text). 
Regarding Claim 43, Peters teaches wherein applying the conversation structure model without specifying topics of the conversation parts (¶66, obtaining structured but unlabeled text and perform assignment of labels to sections of text).
Peters does not disclose wherein applying the conversation structure model comprises computing the posterior probability values without specifying topics of the conversation parts.  
Shafiei discloses wherein adapting the conversation structure model comprises computing the posterior probability values without specifying topics of the conversation parts (p. 283, “1 Introduction”, find the optimal set of latent variables that can explain the observed words in documents and these latent variables capture the correlations between words and are referred to as topics; p. 287, “3.2 Inference and Parameter Estimation”, equation (2), compute the posterior probability of hidden variables).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to apply the conversation structure model / language model of Yamron (which is the text emission model of the text segmentation model of Peters) by running Gibbs sampling to compute posterior distribution of word topics as target distribution of the model in order to draw samples from complex and usually high dimensional distributions (Shafiei, p. 288).
Regarding Claim 44, Peters does not teach applying the conversation structure model comprises dividing each conversation of the corpus into paragraphs. 
Yamron discloses wherein applying the conversation structure model comprises dividing each conversation of the corpus into paragraphs (Col 4, Rows 30-41, clustering algorithm divides training text into a specified number of topic clusters where all groups of sentences for a single topic will be located in a single cluster), computing respective frequencies of occurrence of multiple words in each of the paragraphs in each of the recorded conversations (Col 4, Rows 42-50, build a language model for each cluster, the language model for a cluster indicates the relative frequency at which particular words occur in the cluster; i.e., the text emission model of Peters), and as modified according to Shafiei, running a Gibbs sampling process based on the frequency of occurrence of the words over the conversations in the corpus (p. 288, “Note that the purpose of the model is putting together these structural segments of the text (chosen by user preference) and forming sequences of topically coherent segments. These lists will then be fed to the Gibbs Sampling algorithm. For each word token, the Gibbs sampling algorithm estimates the probability of assigning the current word to word-topics given assignment of all other words to word-topics from the corresponding conditional distribution that we will derive shortly. Then the current word would be assigned to a word-topic and this assignment will be stored for reference when the Gibbs sampling algorithm works on other words”).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to apply the conversation structure model / language model of Yamron (which is the text emission model of the text segmentation model of Peters) by running Gibbs sampling to compute posterior distribution of word topics as target distribution of the model in order to draw samples from complex and usually high dimensional distributions (Shafiei, p. 288).
Regarding Claim 45, Peters modified according to Shafiei discloses wherein applying the conversation structure model comprises computing optimal posterior probability values of the word occurrence probabilities in each of the conversation parts over the corpus of conversations (Shafiei, p. 287, “The inference problem is to compute the posterior probability of hidden variables given the input parameters”; p. 288, “For our model, the target distribution is the posterior distribution of word-topics, document-topics and topic-switching variables given the collection of documents. This is an intractable distribution and sampling from it is difficult. By using Gibbs sampling, in each iteration, we sample from the conditional distribution of a single word-topic in a document conditioned on the topic assignment for all other words and sentences in all documents except the current word”).  
Regarding Claim 46, Peters modified according to Shafiei discloses wherein applying the conversation structure model further comprises computing optimal posterior probability values of durations of the conversation parts over the corpus of conversations (p. 288, for each new sentence, the Gibbs sampling algorithm decides whether this segment should have the same topic as the preceding topic or it should be assigned to a new topic (i.e., deciding topic duration); p. 289, equation (3), compute conditional distribution representing word-topic assignment for word wdsn where variable nl(ds) represents how many times a word in sentence s of document d has been assigned to topic l. nlwdsn represents the total number of times that the word wdsn has been assigned to topic l. ndk is the number of times a sentence in document d has been assigned to document-topic k. ).
Claims 15-18, 33-36, and 39 are rejected under 35 USC 103(a) as being unpatentable over Peters et al. (US 2007/0260564 A1) in view of Yamron et al. (US 6052657 A), in further view of Cromack et al. (US 2009/0306981 A1).
Regarding Claims 15 and 33, Peters does not disclose wherein the processor is further configured to act on the given conversation by presenting a timeline that graphically illustrates the respective order and durations of the conversation parts during the given conversation.
Cromack teaches a server-client system for classifying conversations between multiple parties to classify key concepts and take appropriate actions (Abstract) comprising using a computed conversation structure model to perform automatic speech recognition (¶38) and provide conversational keyword / phrase recognition and transcription (¶71). In particular, for a given conversation, using the computed conversation model to compute a segmentation of the conversation (¶89, detect keywords / key phrases; ¶90, analyze key phrase significance scores; ¶91-92, for particular portions of a conversation, analyze keywords / topics significance scores to recommend topics and titles) and acting on the given conversation according to the segmentation (Figs. 6 and 8 in view of Abstract, distill out and record core ideas of a conversation to enhance user experience);
wherein the processor is further configured to act on the given conversation by presenting a timeline that graphically illustrates the respective order and durations of the conversation parts during the given conversation (Cromack, ¶77 and Figs.4-5, timeline display 5320).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the computed conversation structure model of Hakkani-Tur to compute segmentation of a given conversation by performing semantic label / call-type classification (Hakkani-Tur, ¶40) and detect keywords / key phrases in a given portion / segment of a conversation (Cromack, ¶89) in order to distill out and record core ideas of a conversation to enhance conversation participants experiences (Cromack, Abstract and Fig. 6).
Regarding Claims 16 and 34, Cromack modified Peters and discloses wherein the processor is further configured to act on the given conversation by displaying conversation part duration to computer users (Cromack, ¶77, a running count of call duration is displayed and current recording point in time is indicated on speech waveform display by a cursor 5440). 
Regarding Claims 17 and 35, Cromack modified Peters and discloses wherein the processor is further configured to search for words within the given conversation or within the corpus of conversation based on a conversation part to which the words are assigned (Cromack, ¶88, searching and sorting operations based on topic names and bookmarked information; ¶89, allowing users to search for keywords during or after live call; see Peters, ¶2, allowing easy retrieval). 
Regarding Claims 18 and 36, Cromack modified Peters and disclose wherein the processor s further configured to correlate the conversation parts of a given participant with participant metadata to identify conversation differences between participants (Cromack, ¶88, automatically record metadata for synchronizing timestamp, speaker name, and transcribed data).
Regarding Claim 39, Cromack modified Peters and disclose wherein computing the conversation structure model comprises allowing one or more of the K conversation parts to be empty (Cromack, ¶38, speech recognizer uses functional syntactical model to recognize words in the context of a sentence; the model is trained by initially relying on expert human transcribers and continually training for both speaker dependent and speaker independent models on the actual speech of each speaking participant; ¶69, this involves analyzing structure of speech waveform by analyzing pauses (i.e., empty parts)). 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/05/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 803(I). 
        2 MPEP 802.01II and MPEP 806.05. 
        3 Diamond v. Diehr, 450 U.S. 175, 191-93 (1981). 
        4 McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“A patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced."… We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”); Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool”).
        5 Diehr, 450 U.S. at 178-79.
        6 Id. at 192-93.
        7 McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).
        8 Id. at 1312-13.